___________

                                     No. 96-2082
                                     ___________

United States of America,                 *
                                          *
              Appellee,                   *    Appeal from the United States
                                          *    District Court for the
     v.                                   *    Southern District of Iowa.
                                          *         [UNPUBLISHED]
Robert Michael Saf,                       *
                                          *
              Appellant.                  *
                                     ___________

                        Submitted:   December 31, 1996

                            Filed:   January 6, 1997
                                     ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Robert Michael Saf appeals from the district court's1 order denying
his 28 U.S.C. § 2255 motion.     We have carefully reviewed the record and the
parties' briefs and we conclude that an opinion would lack precedential
value.    Accordingly, the judgment is affirmed.       See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable R. E. Longstaff, United States District Judge
for the Southern District of Iowa.